Case: 1:21-cv-00214-MWM-SKB Doc #: 7 Filed: 08/23/21 Page: 1 of 1 PAGEID #: 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

JERMEAL WHITE, : Case No. 1:21-cv-214
Plaintiff, Judge Matthew W. McFarland

Vv.

DIRECTOR ANNETTE CHAMBERS-
SMITH, et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 6)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Stephanie K. Bowman (Doc. 6), to whom this case is referred pursuant
to 28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, the Court ADOPTS said Report
and Recommendations in its entirety. Accordingly, this matter is hereby DISMISSED

for lack of prosecution.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

os Mp WH def

JUDGE MATTHEW W. McFARLAND
